Citation Nr: 0403084	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  97-18 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral eye 
condition, claimed as residuals of a shrapnel wound, with 
decreased visual acuity, to include as secondary to service-
connected diabetes mellitus and presumed exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1968 with service in the Republic of Vietnam from April 1967 
to April 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  The 
veteran and his sister testified at a hearing held before a 
hearing officer at the RO in October 1997.  The Board 
remanded the claim to the RO in August 1999 and June 2003.  
The case has now been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All evidence necessary to decide the appeal has been 
obtained; the RO has notified the veteran of the evidence 
needed to substantiate his claim and notified him of what 
evidence he should provide and what evidence VA would obtain; 
and the veteran has indicated that he has no additional 
evidence to submit.  

2.  There is no competent medical evidence that the veteran 
currently has an eye disability related to active service or 
that he has an eye disability that was caused or has been 
chronically worsened by his service-connected diabetes 
mellitus.  


CONCLUSION OF LAW

A bilateral eye disability was not in incurred in or 
aggravated by active service, nor was a bilateral eye 
disability proximately due to, the result of or aggravated by 
the veteran's service-connected diabetes mellitus.  
38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2003); Allen v. Brown, 7 Vet. App. 
439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The veteran's disagreement with the RO's March 1997 denial of 
service connection for a bilateral eye condition led to this 
appeal.  In November 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to notice and 
the duty to assist.  In a recent opinion, the United States 
Court of Appeals for Veterans Claims (Court) held expressly 
that that the revised notice provisions enacted by section 3 
of the VCAA and found at 38 U.S.C.A. § 5103(a) (West 2002) 
apply to cases pending before VA at the time of the VCAA's 
enactment.  Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, the veteran filed his claim for service 
connection for a bilateral eye condition in November 1996.  
In a December 1996 letter, the RO notified the veteran that 
it needed information from him identifying doctors or 
hospitals where he had received treatment for his claimed 
disability and needed his permission to obtain a record of 
his medical treatment.  The RO advised the veteran that if he 
wished, he could contact the doctor or hospital and tell them 
to send the information to VA.  The RO also notified the 
veteran that if he had not been treated recently, he should 
tell VA as soon as possible.  In response, the veteran told 
the RO that the VA Medical Center (VAMC) in Columbia, South 
Carolina, was the only medical facility at which he had 
received treatment between 1968 and the present.  

In its March 1997 rating decision, the RO denied the claim 
for service connection for bilateral eye condition as not 
well grounded.  In its statement of the case issued in April 
1997, the RO explained the claim had been denied because the 
evidence failed to show a disability for which compensation 
might be established.  In a supplemental statement of the 
case dated in October 1998, the RO again determined that the 
claim was not well grounded and explained the requirements 
for a well-grounded claim.  In August 1999, the Board 
remanded the claim, noting that the veteran's testimony at an 
October 1997 hearing at the RO and written statements 
received from the veteran had the effect of putting VA on 
notice that evidence relevant to his claim might exist, and 
because it had not been submitted with the veteran's 
application, it was necessary to obtain any available 
treatment records.  The Board stated explicitly that the 
veteran was thereby notified that preliminary review 
indicated the "evidence necessary to complete the 
application" under 38 U.S.C. § 5103(a) as then in effect 
included medical evidence that he was currently suffering an 
eye disability that was related to service.  In the remand, 
the Board requested that the RO obtain copies of all 
treatment records from the VAMC in Columbia, South Carolina, 
dating from 1968 forward.  In addition, the Board requested 
that the RO ask the veteran to submit any private medical 
evidence that tended to support his position that he was 
suffering from an eye disability related to service.  

Thereafter, in a letter dated in January 2000, the RO 
requested that the veteran identify health care providers and 
return completed forms authorizing release of their records.  
The veteran responded stating that he had been receiving 
treatment for his eyes at the VAMC in Columbia, South 
Carolina, since 1996 and had not seen any other health care 
provider for the condition.  In an April 2000 letter, the RO 
requested that the veteran submit any private medical 
evidence tending to support his position that he had an eye 
disability related to service.  In a March 2002 rating 
decision, the RO reevaluated the claim on a de novo basis 
under the VCAA and continued its denial of service connection 
for the claimed bilateral eye condition.  It notified the 
veteran with a supplemental statement of the case sent to the 
veteran in April 2002.  

In a November 2002 letter to the veteran, the RO told the 
veteran about the VCAA and explained that to establish 
entitlement for service-connected compensation benefits for 
his eye condition that the evidence must show:  an injury in 
military service or a disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; a current physical or mental disability; 
and a relationship between his current disability and an 
injury, disease or event in service.  The RO described the 
kind of evidence that could be used to establish each of the 
foregoing elements.  The RO notified the veteran that he 
should identify evidence supporting his claim and notified 
him that VA would attempt to obtain records he identified but 
that it was still his responsibility to make sure VA received 
the records.  In a supplemental statement of the case dated 
in January 2003, the RO again notified the veteran that to 
establish service connection for an eye condition he should 
submit medical evidence showing a current eye condition, 
medical evidence showing an injury in service and evidence 
showing a relationship between the eye injury in service and 
his current condition.  The RO pointed out that the veteran 
had submitted no medical evidence showing he had a current 
eye condition due to or the result of his military service 
and informed him that any medical evidence he submitted in 
support of his claim would be given every consideration.  

In its June 2003 remand, the Board explained that the record 
raised the matter of entitlement to service connection for 
eye disability secondary to the veteran's diabetes mellitus, 
service connection for which had been granted in a November 
2002 rating decision.  The Board requested certain 
development by the RO, and in a letter dated in June 2003, 
the RO notified the veteran of the kind of evidence that 
would support a claim for secondary service connection as 
well as the kind of evidence that would support a claim for 
direct service connection.  It again notified the veteran 
that VA would attempt to obtain VA and private medical 
records he identified but that it was his responsibility to 
make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.  In 
a supplemental statement of the case dated in July 2003, the 
RO notified the veteran of its continued denial of his claim 
for service connection for a bilateral eye condition, 
including as secondary to service-connected diabetes mellitus 
and presumed exposure to Agent Orange.  In a statement 
received at the RO in August 2003, the veteran affirmed that 
he had no further evidence to submit.  

Based on the foregoing, the Board is satisfied that the 
veteran has been adequately advised of what evidence he 
should submit and what evidence VA would obtain on his 
behalf.  From the outset, that is, since 1996, the RO has 
advised the veteran that he should submit or identify medical 
evidence substantiating his claim, has made clear it would 
obtain VA records and has asked him to submit evidence.  The 
Board notes that the veteran's representative urges that the 
case be remanded so that the veteran be provided adequate 
notice followed by a one-year period in which to submit 
evidence or information followed by adjudication of the claim 
by the RO. 

Review of the record shows that more than one year prior to 
its de novo review of the claim in March 2002, the RO, in 
letters dated in January 2000 and April 2000, explicitly 
provided the required notice.  Although the RO asked the 
veteran to submit the requested information or evidence as 
soon as possible and preferably within 60 days, it placed no 
deadline on the response.  The veteran therefore had more 
than the statutorily required one year to respond.  During 
that period, and at no time since the beginning of his claim, 
has the veteran identified or submitted any private medical 
evidence that supports his claim, and in August 2003 he 
affirmed that he has no evidence to submit.  To the extent 
any procedural error in VA's duty to notify the veteran may 
be found, it is the judgment of the Board that such error has 
not harmed the veteran, and that no useful purpose could be 
served by remanding the case to correct such error.  

The Board notes that the veteran's representative has also 
argued that in this case VA should have provided notice as to 
whether lay or "buddy" statements are needed to 
substantiate what happened in service, to substantiate any of 
the claimant's allegations of continuity of symptomatology or 
the current severity of the disability.  The Board 
acknowledges that at no time since the veteran filed his 
claim in 1996 has VA made any explicit statement to the 
veteran pertaining to whether buddy statement are needed to 
substantiate his claim.  Arguably buddy statements could 
confirm an eye injury in service and lay statements could 
report observations pertaining to claimed vision impairment 
since service.  Again, the Board observes that in error by VA 
for lack of notice of the utility of such evidence is 
harmless error in this case, because, as will be discussed 
later, the essential element missing in this case, has been 
and continues to be, medical evidence of current disability 
related to service.  The veteran has been repeatedly notified 
of this and has been requested explicitly to provide or 
identify such evidence.  It is therefore the opinion of the 
Board that any error in notice in this regard is harmless 
error, and remand to cure such error would therefore serve no 
useful purpose in this case.  

As to the duty to assist, the RO arranged for VA examinations 
of the veteran, including an eye examination to determine the 
nature and likely etiology of any current eye disease or 
disorder.  The RO examined the veteran's service medical 
records and obtained VA treatment records dated from 1979 to 
2002 from the VAMC in Columbia, South Carolina.  Though 
requested to do so, the veteran did not identify or authorize 
release of any other medical records potentially relevant to 
his claim.  In support of his claim, the veteran and his 
sister testified at the October 1997 hearing, and he and his 
representative have provided written arguments in conjunction 
with the claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no further assistance that might substantiate the 
claim is required.  

Laws and regulations

Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
applicable legislation providing for disability compensation 
benefits.  38 C.F.R. § 3.303(c).  

A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3) (West 2002); 
38 C.F.R. § 3.307(a)(6)(ii) (2003).  

Disability may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that he was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

A service connection claim must be accompanied by evidence 
that establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). 

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Further, the Court has 
held that "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

A service connection claim must be accompanied by evidence 
that establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Standard of Proof

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  

Background and analysis

At his October 1997 hearing, the veteran testified that he 
received a right eye injury in service during the process of 
unloading fuel from a C-130 aircraft at a radar site in 
Vietnam.  He stated that while the aircraft was backing up 
and did a reverse pitch to the props, a tiny piece of 
shrapnel was blown up from the runway and struck him in the 
right eye.  He reported that he was treated at a small Air 
Force infirmary.  He said they removed the little piece of 
metal and put a patch on his eye.  He testified that after 
that he had double vision once in a while.  He also testified 
that later in life he had trouble reading, but that he could 
still read if he held the material farther away.  He 
testified that got some glasses in 1991 and after that could 
see better.  

Service medical records show that at his induction 
examination in November 1965, the examiner noted a scar over 
the veteran's left eye.  The veteran's distant and near 
vision was 20/20 in the right eye and 20/30 in the left eye.  
The physician commented that the defective vision was not 
considered disabling.  The veteran's service medical records 
do not document eye disease or injury during service.  At his 
October 1968 separation examination, the examiner noted a 
scar over the left eye.  The veteran's distant and near 
vision was 20/20 in each eye.  In November 1968, the veteran 
certified there had been no change in his physical condition 
since the October 1968 medical examination.  

In conjunction with the claim, the RO obtained VA treatment 
records dated from October 1979 to June 2003.  A June 1995 
mental health clinic note indicates that the veteran was 
referred to visual impairment services at that time, but 
there is no record of an eye examination until January 2002.  
The treatment records do show that in October 2001 the 
veteran was noted to be hyperglycemic.  At a January 2002 
optometry consultation, diabetic screening was mentioned.  
The veteran's ocular history was noted to be positive for an 
injury in approximately 1967.  Visual acuity was 20/25- in 
the right eye and 20/40+ in the left eye.  After slit lamp 
examination and examination upon eye dilation, the assessment 
was refractive error and non-insulin-dependent diabetes 
mellitus (NIDDM) without retinopathy.  Outpatient records 
show that when the veteran was seen in May 2002 for routine 
follow-up pertaining to hypertension, it was noted that he 
had been in a local hospital for diabetes mellitus and was 
discharged on glucophage and glutrol.  

At an August 2002 VA examination for diabetes, the examiner 
noted that the previous year the veteran had been diagnosed 
as having diabetes.  It was reported that the veteran was 
found to have diabetes when he was taken to an emergency room 
because of blurred vision and not being able to see properly.  
It was noted that he had been admitted to the hospital with a 
sugar of 500.  As of August 2002, his sugars were running 
about 130, and it was noted that he was wearing bifocal 
lenses.  On physical examination in August 2002, the 
conjunctiva and cornea of both eyes were clear, and pupils 
were reactive to light.  The diagnosis included NIDDM.  

At a VA optometry consultation in January 2003, the examiner 
noted that the veteran had a history of a metal injury 30 
years earlier and a history of diabetes for approximately one 
year.  On examination, right eye visual acuity was 20/30-; 
left eye visual acuity was 20/30-, with correction.  On slit 
lamp examination, the right eye cornea was clear.  There was 
a small linear scar on the cornea of the left eye.  Dilation 
revealed that vessels of the left eye contained refractile 
plaque superior to the macula; right eye vessels were normal.  
After examination, the assessment was:  diabetes mellitus 
without retinopathy in either eye; Hollenhorst plaque, left 
eye; and refractive error.  The plan was to send the veteran 
for a carotid work-up, including bilateral carotid studies.  

At a VA eye examination in July 2003, the veteran complained 
of blurry vision and intermittent double vision.  He gave a 
history of having sustained a shrapnel wound to the left eye 
in Vietnam.  He also gave a history of NIDDM and 
hypertension.  On examination, visual acuity uncorrected at 
distance was 20/40 in both eyes.  Visual acuity uncorrected 
at near was 20/100 and 20/80 in the right and left eye, 
respectively.  Visual acuity best corrected at distance was 
20/25 in both eyes, and visual acuity best corrected at near 
was 20/20 in both eyes.  Macular vessels were within normal 
limits.  After examination, the diagnoses were hyperopic 
astigmatism and presbyopia.  In a July 2003 addendum to the 
examination report, the physician stated there was no 
evidence of diplopia or diabetic retinopathy at the time of 
the examination.  He said the veteran's hyperopic astigmatism 
was genetic in origin and was not related to military 
service, Agent Orange or diabetes mellitus.  He said that the 
veteran's presbyopia was due to the normal aging process and 
was not due to military service or exposure to Agent Orange.  
He further stated the presbyopia was not secondary to the 
veteran's service-connected diabetes mellitus.  

In order to prevail on the issue of service connection there 
must be medical evidence of current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  In order to establish service connection 
for a claimed disorder on a secondary basis, there must be 
(1) medical evidence of current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence of a 
nexus between the service connected disease or injury and the 
current disability.  See Hickson, 12 Vet. App. at 253; see 
also Reiber v. Brown, 7 Vet. App. 523, 516-17 (1995).  In 
other words, in order in order to warrant the grant of 
service connection based on an etiological relationship 
between the claimed disability and a service-connected 
disorder, competent medical evidence must show that such a 
relationship exists.  Libertine v. Brown, 9 Vet. App. 521, 
522 (1996).  

While the VA optometry consultation in January 2002 included 
a diagnosis of Hollenhorst plaque in the vessels of the left 
eye, examination by an ophthalmologist in July 2003 showed 
the macular vessels to be within normal limits.  The medical 
evidence shows only presbyopia and hyperopic astigmatism have 
been diagnosed.  The physician who examined the veteran in 
July 2003 has stated that the veteran's presbyopia is part of 
the normal aging process and is not due to military service, 
including exposure to Agent Orange, and he has also stated 
that it is not secondary to the veteran's diabetes mellitus.  
In this regard, the Board notes that presbyopia is "a visual 
condition that becomes apparent esp[ecially] in middle age 
and in which loss of elasticity of the lens of the eye causes 
defective accommodation and inability to focus sharply for 
near vision."  Webster's Medical Desk Dictionary 573 (1986).  
The Board notes that given this definition of presbyopia, the 
Court, in McNeely v. Principi, 3 Vet. App. 357, 364 (1992), 
where the veteran was diagnosed as having presbyopia, found 
it reasonable to conclude that the condition was refractive 
error and not the result of an injury in service.  

As to the veteran's astigmatism, the physician specifically 
stated that the veteran's hyperopic astigmatism is genetic in 
origin, which indicates that it is a congenital or 
developmental defect and therefore not a disease or injury 
within the meaning of applicable legislation providing for 
disability compensation benefits.  See 38 C.F.R. § 3.303(c).  
As noted earlier, under 38 U.S.C.A. § 1110, compensation 
benefits are available only for disability resulting from 
disease or injury incurred or aggravated in service.  Because 
neither presbyopia nor hyperopic astigmatism may be 
considered a disease or injury, compensation benefits may not 
be awarded for any resulting disability.  There is, 
therefore, no basis for a grant of direct service connection 
for the veteran's claimed bilateral eye disability, to 
include as secondary to presumed Agent Orange exposure.  

Further, while the veteran is service connected for diabetes 
mellitus, there is no basis in the record for service 
connection for bilateral eye disability on a secondary basis.  
Although the record indicates that the veteran experienced 
difficulties with his vision at the time of the 
hospitalization in 2001 when he was found to have diabetes 
mellitus, the record includes no medical evidence relating 
any visual or eye disorder to diabetes.  VA examiners in 
January 2002 and January 2003 specifically noted at those 
times that the veteran had diabetes without retinopathy, and 
the VA physician who examined the veteran in July 2003 found 
no evidence of diabetic retinopathy and stated specifically 
that the veteran's hyperopic astigmatism and presbyopia were 
not secondary to the service-connected diabetes mellitus.  

The Board is left with the veteran's implicit opinion that he 
has bilateral eye disability related to an eye injury or 
exposure to Agent Orange in service or related to his 
service-connected diabetes mellitus.  It is now well 
established that a layperson without medical training, such 
as the veteran, is not competent to opine on medical matters 
such as diagnosis, date of onset or cause of a claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also 38 C.F.R. § 3.159(a)(2) ("competent lay 
evidence" means any evidence not requiring specialized 
education, training or experience).  

In view of the foregoing, the Board finds that there is no 
competent and probative evidence of record that indicates 
that the veteran has current bilateral eye disability related 
to disease or injury in service or that he has current 
bilateral eye disability that was caused or chronically 
worsened by his service-connected diabetes mellitus.  In the 
absence of competent evidence of a present disability for 
which service connection may be granted, an essential element 
for a valid claim is missing.  As the preponderance of the 
evidence is against the claim, direct and secondary service 
connection for bilateral eye disability must be denied.  


ORDER

Service connection for bilateral eye disability, claimed as 
residuals of a shrapnel wound, with decreased visual acuity, 
to include as secondary to service-connected diabetes 
mellitus and presumed exposure to Agent Orange, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



